DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2020 has been entered.

Previous Rejections
Applicants' arguments, filed 12 October 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 26-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hann et al. (ACS Appl. Mater. Interfaces, 2016, vol. 8, pages 25603-25611).

As for the molar charge ratio, Hann et al. discloses charge ratios of the two polyelectorlytes of from 0.5:1 to 3:1 (page 25605, first full paragraph) and ratios of 1:1, 2:1, and 3:1 (figure 1).  Thus, especially at a ratio of 1:1, the method recited by instant claims 26-28 is anticipated by the disclosed method of Hann et al.  
Regarding the limitations recited by instant claims 29 and 30, these do not appear to limit the method, but rather are effects of controlling features such as concentration, and the method disclosed does so (as concentration is studied, and found to control the final structure – paragraph bridging left and right columns, page 25605).  Regarding instant claim 31, the use to prepare nanoparticles is taught by Hann et al. (page 25609, last paragraph).  Regarding the limitations recited by instant claims 32-34, these further limit the components, and the species disclosed by Hann et al. read upon the limitations.

Claims 26-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui et al. (Colloids Surf. A, 2010, 370(1-3), pages 28-34).
Fukui et al. discloses the preparation of microcapsules via an electrospray technique (title & abstract).  An aqueous solution with a polyanion or polycation is electrosprayed into an aqueous solution containing a polyelectrolyte with the opposite charge, thus forming a microcapsule via 
As for the limitation relating to the molar charge ratio, the ratio in the examples is 0.463, 2.158, 0.122, and 1.277 (page 29).  The ratio range instantly recited is about 1.25 to 0.8, and thus the values disclosed by Fukui et al. (especially the last example) read upon the instantly recited range.  Thus, the method recited by instant claims 26-28 is anticipated by the disclosed method of Fukui et al.   
Regarding the limitations recited by instant claims 29 and 30, these do not appear to limit the method, but rather are effects of controlling features such as concentration, and the method disclosed does so.  Regarding instant claim 31, the use to prepare nanoparticles is taught by Fukui et al. (figure 3).  Regarding the limitations recited by instant claims 32-34, these further limit the components, and the species disclosed by Fukui et al. (paragraph bridging pages 31 and 32) read upon the limitations.

Response to Arguments
The Applicant argues that the rejections are each not proper.  With respect to Hann et al. the Applicant states that this reference is not prior art, because the author Niepa listed on the Hann et al. reference worked under the supervision and direction of the inventors listed on the present application.  The declaration filed under 37 CFR 1.130 supports this statement.
And with respect to Fukui et al., the Applicant argues that the molar charge ratio of the oppositely charged components of Fukui et al. are outside the range instantly claimed. 


Initially, the declarant states that the subject matter of the pending claims was conceived only by one or more of the named inventors of the subject application (paragraph 7), and any other persons worked under the supervision and direction of the inventors listed on the present application (paragraph 8). The declaration is dated 08 October 2020.  However, the claimed invention (“the pending claims”) as of that date is no longer the invention claimed, as the claims were amended (both to remove a limitation and to add a different limitation) after the declaration was made (the claimed invention as currently pending was presented on 12 October 2020).  So the statement appears to relate not to the presently claimed invention, but rather to a previously presented invention.
Additionally, where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that he/she (or some specific combination of named joint inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See MPEP 717.01(a)(1).
The inventors of the instant application are Lee, Stebe, and Hann.  There is, on the other hand, an additional author listed on the cited prior art (Niepa).  There is no statement that the instantly listed inventors “invented the subject matter of the disclosure” of the prior art reference.  
As for Fukui et al., the Examiner acknowledges the arguments presented, but does not consider them persuasive.  The ratios disclosed by Fukui et al. are not considered outside the range instantly recited.  In particular, the ratio of 1.277 is considered to read upon the instantly recited range of about 1.25 to 0.8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612